Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance:
The following is an examiner’s statement of reasons for allowance: 
Upon review of the Applicant’s arguments and applicable prior art, the claims are found to be allowable. The closest relevant prior art is as follows:
Kobayashi (US 2018/0217590) teaches an HMD utilized in conjunction with an unmanned aircraft, but does not teach controlling a display state of the aerial vehicle photographing image on a display.
Gariepy (US 8,521,339) teaches control of a UAV through a GUI on a display, but does not teach determining if the user is viewing the UAV with his or her eyes.
Schaffalitzky (US 9,459,620) teaches a user providing input gestures to a UAV but does not teach determining if the user is viewing the UAV with his or her eyes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication should be directed to RAM A. MISTRY at telephone number (571) 270-3913.

/RAM A MISTRY/Primary Examiner, Art Unit 2691